  Exhibit 10.1

 
TERM SHEET FOR A MULTI-PICTURE DIRECTOR AGREEMENT
 
June 28, 2018
 
MJW Media, Inc.
Nick Cassavetes

1166 E Warner Rd #101-B
Gilbert, AZ 85296
 
The following are the terms and conditions for a multi-picture Director
Agreement between MJW Media, Inc., Producer and Nick Cassavetes, Director.
 
1.
Term:
Six Years
 
 
 
 
2. 
Number of film productions during term:
Five
   
 
 
 
3. 
Director Compensation:
a.
$250,000 paid by Producer on January 2nd each of the next five years for
development and other work towards the film production.
   
 
 
        
   
 
b.
Director fee on each film production no less favorable than that of the film
known as The Manuscript.
   
 
 
    
   
 
c.

Escondido Innovations, Inc. stock option awards each January 2nd upon completion
of principal photography, for 250,000 shares each of years, for five years.
   
 
 
     
4.
Choice of production and creative control:
Mutual agreement between Michael Witherill and Nick Cassavetes on choice of
production with Nick having creative control.
 
 
 
 
5.
Long Form:
MJW Media, Inc. and Nick Cassavetes will enter into a long form agreement based
around the terms contained in this Term Sheet. The terms outlined herein are
binding.

 
Agreed and Accepted:
 
 
 
MJW Media, Inc.
Nick Cassavetes
 
 
 
 
By: /s/ Michael Witherill               

By: /s/ Nick Cassavetes               

  Michael Witherill, CEO
 

 
 
 
 

 
